DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 7 March 2022 has been entered.  Claims 1 – 13 and 17 – 20 remains pending in the application.  Claims 21 and 22 are new claims commensurate in scope with claim 1 and therefore are under consideration.  

Double Patenting
The double patenting rejections in the Office Action mailed 8 December 2021 are withdrawn.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 21, claim 21 recites the limitation “the degree of substitution (DS)” in ll. 1 – 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
	The examiner observes claim 1, upon which claim 21 directly depends, requires a substituted uncooked starch thickener (l. 7 of the claim).  While the instant specification describes degrees of substitution for starches (e.g. ¶¶ [0033], [0038]), it is not clear that the degree of substitution in claim 21 is that of a starch.  It should be noted ¶ [0033] defines degree of substitution as a “ratio of substituted groups to glucose units” but does not specifically assign this statement to starches.  If Applicant intends for the degree of substitution in claim 21 to be that of the substituted uncooked starch thickener of claim 1, the examiner recommends a clarifying amendment to claim 21 to remove any ambiguity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 4 and 17 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2016/0375655 A1) in view of Tagge (US 2004/0092624 A1). 
	Regarding claim 1, Li discloses a composite gypsum board (“composite gypsum board”, e.g. “composite gypsum board” 10: e.g. Fig. 1; ¶¶ [0007] – [0139]) comprising: 
	(a) a board core comprising set gypsum formed from a first slurry comprising water and stucco, the core having first and second core faces (“board core” having “first and second core faces”, e.g. “core” 24 having “first face” 26 and “second face” 28: e.g. Fig. 1; ¶¶ [0007] – [0010], [0012], [0013], [0021] – [0034], [0037], [0038], [0040] – [0042], [0052] – [0056], [0059], [0060], [0063] – [0066], [0072], [0077], [0080] – [0082], [0084], [0118], [0119], [0122], [0123], [0126], [0128] – [0130], [0133], [0134], [0137]); and 
	(b) a concentrated layer disposed in bonding relation to the first core face and formed from a second slurry comprising water, stucco, substituted uncooked starch thickener, and cellulose (“concentrated layer”, e.g. “concentrated layer” 18: e.g. Fig. 1; ¶¶ [0007] – [0009], [0012], [0013], [0021] – [0025], [0027] – [0031], [0034], [0037], [0038], [0040], [0041], [0053], [0054], [0056], [0059], [0060], [0063], [0065] – [0084], [0097], [0100] – [0120], [0123], [0126], [0128] – [0134], [0136], [0137]; ¶ [0100] establishes combinations of starch and cellulose while ¶¶ [0010], [0100] – [0117] relate to the starch thickener and ¶¶ [0100], [0119] relate to the cellulose).
	With respect to the claim limitation wherein the second slurry optionally comprises a copolymer containing polyacrylamide and acrylic acid, the fact Li forms composite gypsum boards successfully without an express recitation of such a copolymer implicitly conveys a description for embodiments without the copolymer.
	Although Li is not explicit as to the cellulose being water-soluble, this feature would have been obvious in view of Tagge.
	Tagge discloses water-soluble celluloses for addition to a slurry used in the making of a gypsum board, wherein the water-soluble celluloses enhance nail pull resistance and flexural strength in the finished board while providing manufacturing advantages such as easier slurry mixing, quicker drying time due to reduced water requirements (e.g. ¶¶ [0023] – [0096]).
	Therefore, it would have been obvious to modify Li’s cellulose to be a water-soluble cellulose as Tagge describes, the motivation being to enhance the nail pull resistance and flexural strength of the composite gypsum board while also allowing for easy and quick manufacture of the composite gypsum board.
	Regarding claim 2, in addition to the limitations of claim 1, Li discloses the first slurry is substantially free of (i) substituted uncooked starch thickener and, in view of the modification Tagge suggests, (ii) water-soluble cellulose (e.g. ¶¶ [0007], [0009], [0012]).  
	Although Li is not specific as to the first slurry being substantially free of copolymer containing polyacrylamide and acrylic acid, Li discloses the exclusion of enhancing additives, e.g. substituted uncooked starch thickener and water-soluble cellulose (per Tagge’s suggestion for modification), from the first slurry used to form the board core reduces the amount of water needed to form the board core, thereby providing process efficiencies that reduce costs, e.g. in reducing the amount of water that needs to be driven off when drying the composite building board in a kiln (e.g. ¶¶ [0007], [0009], [0012], [0023], [0027]).
	Furthermore, as discussed in the 35 U.S.C. 103 rejection of claim 1 in view of Li and Tagge, Li forms composite gypsum boards successfully without an express recitation of a copolymer containing polyacrylamide and acrylic acid.  
	Accordingly, it would have been understood Li’s disclosure implicitly describes embodiments wherein the first slurry is substantially free of a copolymer containing polyacrylamide and acrylic acid, or at least would have been obvious to be substantially free of a copolymer containing polyacrylamide and acrylic acid in order to improve manufacturing efficiency of the composite gypsum board.
	Regarding claim 3, although Li and Tagge do not explicitly state the starch thickener or cellulose increases the viscosity of the first slurry by at least about 100% within 30 seconds, Li states desirable starches have instant high viscosity in cold water, notably within 30 seconds, as a result of their rapid dissolution in the water of a slurry, therefore affording quick and desirable opportunity for hydrogen bonding to develop between starch and gypsum (e.g. ¶¶ [0105] – [0107]).
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to provide a starch thickener which increases the viscosity of the first slurry by at least about 100% within the 30 seconds Li discloses, the motivation being to provide rapid dissolution into the slurry to begin hydrogen bonding between the starch and the gypsum.
	Regarding claim 4, in addition to the limitations of claim 1, Li discloses the board core having first and second faces and a first thickness (“board core” has “first and second core faces”, e.g. “core” 24 has “first face” 26 and “second face” 28: e.g. Fig. 1; ¶¶ [0007], [0012], [0013], [0021], [0037] – [0039], [0085], [0086]); 
	the concentrated layer having a second thickness, the first thickness being greater than the second thickness (e.g. Fig. 1; ¶¶ [0008], [0012], [0013], [0021], [0028], [0040], [0041]); and 
	the concentrated layer having a first face and a second face, the concentrated layer first face facing the board core first core face (“concentrated layer” 18 has “first face” 20 and “second face” 22, the “second face” 22 facing the “core” 24 “first face” 26: e.g. Fig. 1; ¶¶ [0037], [0038]), the board further comprising a top cover sheet facing the second face of the concentrated layer and a bottom cover sheet facing the second face of the board core (“top cover sheet” of a “face paper” 12 facing “first face” 20 of “concentrated layer” 18 and “bottom cover sheet” of a “back paper” 30 facing “second face” 28 of “core” 24, respectively: e.g. Fig. 1; ¶¶ [0037], [0038]).  
	Regarding claim 18, in addition to the limitations of claim 1, Li discloses the first slurry optionally comprising an enhancing additive and the second slurry comprising the enhancing additive (e.g. ¶¶ [0007], [0009], [0010], [0012], [0013], [0023], [0025] – [0028], [0034], [0036], [0063], [0065] – [0067], [0100] – [0120]); 
	the core having a dry density, the core defining first and second core faces in opposing relation (“board core” has “first and second core faces”, e.g. “core” 24 has “first face” 26 and “second face” 28: e.g. Fig. 1; ¶¶ [0007] – [0009], [0011] – [0013], [0021], [0022], [0037] – [0039], [0042], [0064], [0066], [0080], [0085], [0086]); 
	the concentrated layer disposed in bonding relation to the first core face, the concentrated layer having a dry density of at least about 1.1 times higher than that of the board core (“concentrated layer” 18 has “second face” 22 facing the “core” 24 “first face” 26 and has the indicated dry density: e.g. Fig. 1; ¶¶ [0008], [0022], [0037], [0038], [0065], [0080], [0081]); and 
	when the enhancing additive is present in the first slurry, the enhancing additive is included in a higher concentration in the second slurry than in the first slurry (e.g. ¶¶ [0007], [0009], [0012], [0013], [0025] – [0028], [0066], [0129]).
	Regarding claim 19, in addition to the limitations of claim 18, Li discloses the enhancing additive comprising a pregelatinized starch having a viscosity of from about 20 centipoise to about 700 centipoise when the viscosity is measured while the starch is subjected to conditions according to the VMA method (e.g. ¶¶ [0010], [0101], [0103], [0105] – [0116]). 
	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Li and Tagge as applied to claim 1 above, and further in view of Dominowski (US 2011/0207854 A1).
	Regarding claim 11, although Li and Tagge are not explicit as to the starch thickener being a starch ether derivative, this feature would have been obvious in view of Dominowski.
	Dominowski discloses starch ether derivatives are equivalents to cellulose ethers for purposes of thickening cementitious compositions (both are species of a “polysaccharide derivative”: e.g. ¶¶ [0010] – [0042], especially ¶ [0018]).  Tagge discloses cellulose may be a cellulose ether (e.g. ¶¶ [0023] – [0096]).  Accordingly, a nexus can be drawn between Dominowski with respect to Li and Tagge as pertains to thickeners.
	Therefore, it would have been obvious to provide the starch thickener as a starch ether derivative, the rationale being the combination, or substitution, thereof does not change their respective functions as a thickener and yields a predictable result in thickening a slurry.
	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Li and Tagge as applied to claim 1 above, and further in view of Perez (US 2017/0121227 A1) and “Sodium Starch Glycolate” (archived webpage for “Sodium Starch Glycolate”, archived 30 April 2017).
	Regarding claim 12, although Li and Tagge are not specific as to the starch thickener being a sodium starch glycolate, this feature would have been obvious in view of Perez.
	Perez discloses sodium carboxymethyl ether is used as a thickener in cementitious hydraulic compositions, e.g. as a cellulose ether (e.g. ¶¶ [0006] – [0136], especially ¶ [0098]).  Sodium carboxymethyl ether is a synonym for sodium starch glycolate (“Sodium Starch Glycolate”, p. 1).
	Tagge discloses the cellulose is a cellulose ether (e.g. ¶¶ [0023] – [0096]).
	Therefore, it would have been obvious to provide sodium starch glycolate as Perez discloses as the starch thickener, the rationale being the combination, or substitution, thereof does not change their respective functions as a thickener and yields a predictable result in thickening a slurry.
	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Li and Tagge as applied to claim 1 above, and further in view of Chemstar (“Renaming GlucoStar Products to GlucoSol for Construction Materials Industry” blogpost dated 27 May 2014).
	Regarding claim 13, although Li and Tagge are not specific as to the starch thickener has the molecular formula (C2H4O3)x · (Na)x, where X is the number of repeating units and is from about 1,800 to about 18,000, this feature would have been obvious in view of Chemstar.
	Chemstar describes products, e.g. GlucoSol 1148, which are thickeners used in compositions for construction applications advantageous for their cold water solubility and cost relative to more expensive synthetic or cellulose polymers (e.g. ¶¶ 1 – 3).
	Li states thickeners soluble in cold water may be used because it allows for rapid viscosity increase (e.g. ¶¶ [0102], [0105], [0106], [0114], [0115]).  Li’s composite gypsum board pertains to construction panels (e.g. ¶ [0002]).
	Therefore, in view of the suitable properties for Li’s purposes, it would have been obvious to employ, e.g., GlucoSol 1148 as Chemstar suggests.  The examiner observes ¶ [0035] of the instant specification identifies GlucoSol 1148 as a suitable example of the starch thickener with the molecular formula.	
	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Li and Tagge as applied to claim 19 above, and further in view of Sang (US 2014/0113128 A1), as evidenced by Lu (US 2019/0062215 A1).
	Regarding claim 20, although Li and Tagge are not specific as to the enhancing additive comprising at least one uncooked starch having a peak viscosity of from about 100 Brabender Units to about 900 Brabender Units when the viscosity is measured by putting the starch in a slurry with water at a starch concentration of 15% solids, and using a Viscograph-E instrument set at 75 rpm and 700 cmg, where the starch is heated from 25 °C to 95 °C at a rate of 3 °C/minute, the slurry is held at 95 °C for ten minutes, and the starch is cooled to 50 °C at a rate of -3 °C/minute, this feature would have been obvious in view of Sang.
	Sang discloses a commercial starch composition, namely Clinton 260 (e.g. ¶ [0021]), is an example of a starch composition useful for its efficiency at providing strength improvements in gypsum boards (e.g. ¶ [0016]) and reducing water addition requirements to maintain proper fluidity and viscosity and subsequent drying ease (e.g. ¶ [0020]).
	Lu states the Clinton 260 starch composition is an uncooked starch having a peak viscosity of 451 Brabender Units when the viscosity is measured by putting the starch in a slurry with water at a starch concentration of 15% solids, and using a Viscograph-E instrument set at 75 rpm and 700 cmg, where the starch is heated from 25 °C to 95 °C at a rate of 3 °C/minute, the slurry is held at 95 °C for ten minutes, and the starch is cooled to 50 °C at a rate of -3 °C/minute (e.g. Table 1; ¶¶ [0030], [0031], [0040], [0095], [0103], [0121], [0136], [0150], [0154], [0159], [0177], [0183]).
	In view of the advantages Sang describes of Clinton 260 relating to fluidity and viscosity, one of ordinary skill in the art would have understood the properties thereof Lu describes affords the aforesaid advantages.
	Therefore, it would have been obvious to provide the uncooked starch having a peak viscosity of 451 Brabender Units when the viscosity is measured by putting the starch in a slurry with water at a starch concentration of 15% solids, and using a Viscograph-E instrument set at 75 rpm and 700 cmg, where the starch is heated from 25 °C to 95 °C at a rate of 3 °C/minute, the slurry is held at 95 °C for ten minutes, and the starch is cooled to 50 °C at a rate of -3 °C/minute Sang discloses, as evidenced by Lu, as the enhancing additive in order to efficiently provide desirable strength and reduce the water needed to be added, thereby improving drying efficiency.
	Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Li and Tagge as applied to claim 1 above, and further in view of Wolbers (US 2007/0221098 A1).
	Regarding claim 21, although Li and Tagge are not explicit as to the degree of substitution (DS) being at least about 0.7, this feature would have been obvious in view of Wolbers.
	Wolbers discloses substituted starch thickeners having a degree of substitution ranges from 0.01 to 5, wherein the substituted starches impart high initial strengths to mineral building material compositions, including those based on CaSO4 (e.g. ¶¶ [0010] – [0040]).
	While Wolbers is not explicit as to the substituted starch being an uncooked starch, Wolbers discloses the starch for modification with substitution groups may be any starch (e.g. ¶ [0018]).  Accordingly, there is a suggestion for further defining features of the starches Li discloses.
	Li’s concentrated layer is based on stucco and sets into gypsum, which are known forms of CaSO4 (e.g. ¶¶ [0002], [0003], [0042]).  Furthermore, Li provides substituted uncooked starch as a strength enhancer (e.g. ¶¶ [0025], [0027], [0100], [0101]) and appreciates excellent green strength prior to setting of the layers (e.g. ¶¶ [0060], [0061]).  Accordingly, Wolbers’ substitution disclosures are applicable to Li’s concentrated layer.
	Therefore, it would have been obvious to modify the concentrated layer Li and Tagge disclose such that the substituted uncooked starch thickener has a degree of substitution (DS) of 0.01 to 5 as Wolbers suggests, the motivation being to provide high initial/green strength to the composite gypsum board during manufacture.
	Regarding claim 22, although Li and Tagge are not explicit as to a substituted uncooked starch thickener being cold water-soluble, this feature would have been obvious in view of Wolbers.
	Wolbers discloses substituted starch thickeners which are cold water soluble, wherein the substituted starches impart high initial strengths to mineral building material compositions, including those based on CaSO4 (as evidenced by a viscosity measured at room temperature of an aqueous solution of the starch: e.g. ¶¶ [0010] – [0040]).
	Wolbers discloses the substituted starch thickeners exhibit a viscosity of 100 to 6000 mPa·s, i.e. 100 to 6000 cP, when loaded to 5% starch by weight in aqueous solution and measured in a Brookfield viscometer at 100 rpm (e.g. ¶ [0033]).  Li discloses viscosities of 60 cP to 160 cP at 10% starch by weight in aqueous solution and measured in a Brookfield viscometer at 30 rpm are useful for their ability to be readily incorporated in a slurry (e.g. ¶¶ [0100] – [0120]).  As a thickener, one of ordinary skill in the art would have understood higher weight percent of starch increases the viscosity as does the rotation speeds, all other things being the same.  Accordingly, one of ordinary skill in the art would have considered Wolbers’ viscosity to be comparable with Li’s viscosity.
	Therefore, it would have been obvious to use a cold water-soluble substituted uncooked starch thickener as Wolbers suggests in order to provide high initial/green strength to the composite gypsum board during manufacture while being within suitable incorporation parameters.
	Claims 1 – 10 and 17 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Tagge and Stav (US 2012/0214887 A1). 
	Regarding claim 1, Li discloses a composite gypsum board (“composite gypsum board”, e.g. “composite gypsum board” 10: e.g. Fig. 1; ¶¶ [0007] – [0139]) comprising: 
	(a) a board core comprising set gypsum formed from a first slurry comprising water and stucco, the core having first and second core faces (“board core” having “first and second core faces”, e.g. “core” 24 having “first face” 26 and “second face” 28: e.g. Fig. 1; ¶¶ [0007] – [0010], [0012], [0013], [0021] – [0034], [0037], [0038], [0040] – [0042], [0052] – [0056], [0059], [0060], [0063] – [0066], [0072], [0077], [0080] – [0082], [0084], [0118], [0119], [0122], [0123], [0126], [0128] – [0130], [0133], [0134], [0137]); and 
	(b) a concentrated layer disposed in bonding relation to the first core face and formed from a second slurry comprising water, stucco, substituted uncooked starch thickener, and cellulose (“concentrated layer”, e.g. “concentrated layer” 18: e.g. Fig. 1; ¶¶ [0007] – [0009], [0012], [0013], [0021] – [0025], [0027] – [0031], [0034], [0037], [0038], [0040], [0041], [0053], [0054], [0056], [0059], [0060], [0063], [0065] – [0084], [0097], [0100] – [0120], [0123], [0126], [0128] – [0134], [0136], [0137]; ¶ [0100] establishes combinations of starch and cellulose while ¶¶ [0010], [0100] – [0117] relate to the starch thickener and ¶¶ [0100], [0119] relate to the cellulose).
	Although Li is not explicit as to the cellulose being water-soluble, this feature would have been obvious in view of Tagge.
	Tagge discloses water-soluble celluloses for addition to a slurry used in the making of a gypsum board, wherein the water-soluble celluloses enhance nail pull resistance and flexural strength in the finished board while providing manufacturing advantages such as easier slurry mixing, quicker drying time due to reduced water requirements (e.g. ¶¶ [0023] – [0096]).
	Therefore, it would have been obvious to modify Li’s cellulose to be a water-soluble cellulose as Tagge describes, the motivation being to enhance the nail pull resistance and flexural strength of the composite gypsum board while also allowing for easy and quick manufacture of the composite gypsum board.
	Although Li is not specific as to the concentrated layer being formed from a second slurry further comprising a copolymer containing polyacrylamide and acrylic acid, this feature would have been obvious in view of Stav.
	MPEP § 2143, I, A, states the following regarding combining prior art elements according to known methods to yield predictable results:
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference;
(2) a finding that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately;
(3) a finding that one of ordinary skill in the art would have recognized that the results of the combination were predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). "[I]t can be important to identify a reason that would have prompted a person of ordinary skill in the relevant field to combine the elements in the way the claimed new invention does." KSR, 550 U.S. at 418, 82 USPQ2d at 1396. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.

With respect to (1), as noted previously, Li does not disclose a concentrated layer being formed from a slurry comprising, at least in part, a copolymer containing polyacrylamide and acrylic acid.  However, Stav discloses slurry compositions comprising water, stucco, and a copolymer containing polyacrylamide and acrylic acid, the copolymer serving as a thickener (e.g. ¶¶ [0021] – [0052], especially ¶¶ [0032], [0037], [0038]).
	With respect to (2), Stav discloses the copolymer can be combined with other thickening agents, including starches such as pre-gelled starch (e.g. ¶ [0038]) or cellulose (e.g. ¶¶ [0032] – [0036]).
	With respect to (3), the fact Stav recognizes a combination of the copolymer and starch provides a predictable result to their combination, e.g. an improvement in cohesiveness of a slurry without adversely affecting setting times and bond strength to paper (features Stav generally states for useful thickeners: e.g. ¶ [0032]).
	With respect to (4), Stav’s slurry compositions are used for forming composite gypsum boards (e.g. ¶¶ [0022], [0048]).  Additionally, among other things, Li discloses cover sheets for the composite gypsum board are made from paper (“face paper” 12, “back paper” 30: e.g. ¶¶ [0023], [0037] – [0039], [0067], [0085], [0086], [0092], [0098], [0099], [0101], [0103], [0117], [0134], [0137]).
	Therefore, it would have been obvious to modify the concentrated layer Li and Tagge disclose to be formed from a second slurry further comprising a copolymer containing polyacrylamide and acrylic acid as Stav suggests, the rationale being that a combination of the copolymer with starch thickener and/or cellulose was known in the prior art and one of ordinary skill in the art could have made this combination by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art, e.g. slurry cohesiveness without adverse setting time and good bond strength with paper.
	Additionally or alternatively, MPEP § 2143, I, B, states the following regarding simple substitution of one known element for another to obtain predictable results:
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components;
(2) a finding that the substituted components and their functions were known in the art;
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.

With respect to (1), as noted previously, Li does not disclose a concentrated layer being formed from a slurry comprising a copolymer containing polyacrylamide and acrylic acid.
	With respect to (2), Stav discloses the copolymer is an equivalent to other thickening agents, including starches such as pre-gelled starch (e.g. ¶ [0038]) or cellulose (e.g. ¶¶ [0032] – [0036]).
	With respect to (3), the fact Stav recognizes the copolymer can be used as an alternative to starch or cellulose suggests one of ordinary skill in the art could have substituted the starch and/or the cellulose for the copolymer with predictable results to their substitution, e.g. an improvement in cohesiveness of a slurry without adversely affecting setting times and bond strength to paper (features Stav generally states for useful thickeners: e.g. ¶ [0032]).
	With respect to (4), Stav’s slurry compositions are used for forming composite gypsum boards (e.g. ¶¶ [0022], [0048]).  Additionally, among other things, Li discloses cover sheets for the composite gypsum board are made from paper (“face paper” 12, “back paper” 30: e.g. ¶¶ [0023], [0037] – [0039], [0067], [0085], [0086], [0092], [0098], [0099], [0101], [0103], [0117], [0134], [0137]).
	Therefore, it would have been obvious to substitute starch thickener or cellulose as Li discloses for a copolymer containing polyacrylamide and acrylic acid as Stav suggests, the rationale being that this substitution yields a predictable result to one of ordinary skill in the art, e.g. slurry cohesiveness without adverse setting time and good bond strength with paper.
	Regarding claim 2, in addition to the limitations of claim 1, Li discloses the first slurry is substantially free of (i) substituted uncooked starch thickener and, in view of the modification Tagge suggests, (ii) water-soluble cellulose (e.g. ¶¶ [0007], [0009], [0012]).  
	Although Li is not specific as to the first slurry being substantially free of copolymer containing polyacrylamide and acrylic acid, Li discloses the exclusion of enhancing additives, e.g. substituted uncooked starch thickener and water-soluble cellulose (per Tagge’s suggestion for modification), from the first slurry used to form the board core reduces the amount of water needed to form the board core, thereby providing process efficiencies that reduce costs, e.g. in reducing the amount of water that needs to be driven off when drying the composite building board in a kiln (e.g. ¶¶ [0007], [0009], [0012], [0023], [0027]).
	Stav’s copolymer is provided as a solution in water (e.g. ¶¶ [0037], [0038]).
	Therefore, it would have been obvious to provide a first slurry as Li discloses which is free of the copolymer containing polyacrylamide and acrylic acid Stav discloses in order to reduce the costs associated with removing the water from the board core that addition of the copolymer would otherwise have added to the first slurry.
	Regarding claim 3, although Li, Tagge, and Stav do not explicitly state the starch thickener, cellulose, and/or copolymer increases the viscosity of the first slurry by at least about 100% within 30 seconds, Li states desirable starches have instant high viscosity in cold water, notably within 30 seconds, as a result of their rapid dissolution in the water of a slurry, therefore affording quick and desirable opportunity for hydrogen bonding to develop between starch and gypsum (e.g. ¶¶ [0105] – [0107]).
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to provide a starch thickener which increases the viscosity of the first slurry by at least about 100% within the 30 seconds Li discloses, the motivation being to provide rapid dissolution into the slurry to begin hydrogen bonding between the starch and the gypsum.
	Regarding claim 4, in addition to the limitations of claim 1, Li discloses the board core having first and second faces and a first thickness (“board core” has “first and second core faces”, e.g. “core” 24 has “first face” 26 and “second face” 28: e.g. Fig. 1; ¶¶ [0007], [0012], [0013], [0021], [0037] – [0039], [0085], [0086]); 
	the concentrated layer having a second thickness, the first thickness being greater than the second thickness (e.g. Fig. 1; ¶¶ [0008], [0012], [0013], [0021], [0028], [0040], [0041]); and 
	the concentrated layer having a first face and a second face, the concentrated layer first face facing the board core first core face (“concentrated layer” 18 has “first face” 20 and “second face” 22, the “second face” 22 facing the “core” 24 “first face” 26: e.g. Fig. 1; ¶¶ [0037], [0038]), the board further comprising a top cover sheet facing the second face of the concentrated layer and a bottom cover sheet facing the second face of the board core (“top cover sheet” of a “face paper” 12 facing “first face” 20 of “concentrated layer” 18 and “bottom cover sheet” of a “back paper” 30 facing “second face” 28 of “core” 24, respectively: e.g. Fig. 1; ¶¶ [0037], [0038]).  
	Regarding claim 5, in addition to the limitations of claim 1, Stav discloses the copolymer contains about 40% or less by weight of acrylic acid, e.g. 10% by weight (e.g. ¶ [0037]).
	Stav’s broad range encompasses the claimed range whereas the narrower value lies within the claimed range.  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, I.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Regarding claim 6, in addition to the limitations of claim 1, Stav discloses the copolymer has a molecular weight of from about 100,000 to about 1,000,000 (e.g. ¶ [0037]).  
	Regarding claim 7, in addition to the limitations of claim 1, Stav discloses the cellulose is a cellulose ether (e.g. ¶¶ [0032] – [0036]).
	Regarding claim 8, in addition to the limitations of claim 1, Stav discloses the cellulose is in the form of, e.g., a methyl cellulose (e.g. ¶ [0033]).  
	Regarding claim 9, in addition to the limitations of claim 1, Stav discloses the starch thickener is modified by grafting foreign groups on the hydroxyl group of the glucose unit of the molecule (e.g. ¶¶ [0033] – [0035]).  
	Regarding claim 10, in addition to the limitations of claim 9, Stav discloses the foreign groups include, e.g., ethyl (e.g. ¶¶ [0033] – [0035]).
	Regarding claim 17, in addition to the limitations of claim 1, as discussed in the 35 U.S.C. 103 rejection of claim 1, the concentrated layer Li and Tagge disclose as modified in view of Stav is formed from a slurry comprising starch thickener, cellulose, and copolymer. 
	Regarding claim 18, in addition to the limitations of claim 1, Li discloses the first slurry optionally comprising an enhancing additive and the second slurry comprising the enhancing additive (e.g. ¶¶ [0007], [0009], [0010], [0012], [0013], [0023], [0025] – [0028], [0034], [0036], [0063], [0065] – [0067], [0100] – [0120]); 
	the core having a dry density, the core defining first and second core faces in opposing relation (“board core” has “first and second core faces”, e.g. “core” 24 has “first face” 26 and “second face” 28: e.g. Fig. 1; ¶¶ [0007] – [0009], [0011] – [0013], [0021], [0022], [0037] – [0039], [0042], [0064], [0066], [0080], [0085], [0086]); 
	the concentrated layer disposed in bonding relation to the first core face, the concentrated layer having a dry density of at least about 1.1 times higher than that of the board core (“concentrated layer” 18 has “second face” 22 facing the “core” 24 “first face” 26 and has the indicated dry density: e.g. Fig. 1; ¶¶ [0008], [0022], [0037], [0038], [0065], [0080], [0081]); and 
	when the enhancing additive is present in the first slurry, the enhancing additive is included in a higher concentration in the second slurry than in the first slurry (e.g. ¶¶ [0007], [0009], [0012], [0013], [0025] – [0028], [0066], [0129]).
	Regarding claim 19, in addition to the limitations of claim 18, Li discloses the enhancing agent comprising a pregelatinized starch having a viscosity of from about 20 centipoise to about 700 centipoise when the viscosity is measured while the starch is subjected to conditions according to the VMA method (e.g. ¶¶ [0010], [0101], [0103], [0105] – [0116]). 
	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Li, Tagge, and Stav as applied to claim 1 above, and further in view of Dominowski.
	Regarding claim 11, although Li, Tagge, and Stav are not explicit as to the starch thickener being a starch ether derivative, this feature would have been obvious in view of Dominowski.
	Dominowski discloses starch ether derivatives are equivalents to cellulose ethers for purposes of thickening cementitious compositions (both are species of a “polysaccharide derivative”: e.g. ¶¶ [0010] – [0042], especially ¶ [0018]).  Stav discloses cellulose may be a cellulose ether (e.g. ¶¶ [0032] – [0036]).  Accordingly, a nexus can be drawn between Dominowski with respect to Li and Stav as pertains to thickeners.
	Therefore, it would have been obvious to provide the starch thickener as a starch ether derivative, the rationale being the combination, or substitution, thereof does not change their respective functions as a thickener and yields a predictable result in thickening a slurry.
	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Li, Tagge, and Stav as applied to claim 1 above, and further in view of Perez and.
	Regarding claim 12, although Li, Tagge, and Stav are not specific as to the starch thickener being a sodium starch glycolate, this feature would have been obvious in view of Perez.
	Perez discloses sodium carboxymethyl ether is used as a thickener in cementitious hydraulic compositions, e.g. as a cellulose ether (e.g. ¶¶ [0006] – [0136], especially ¶ [0098]).  Sodium carboxymethyl ether is a synonym for sodium starch glycolate (“Sodium Starch Glycolate”, p. 1).
	Stav discloses the cellulose is a cellulose ether (e.g. ¶¶ [0032] – [0036]).
	Therefore, it would have been obvious to provide sodium starch glycolate as Perez discloses as the starch thickener, the rationale being the combination, or substitution, thereof does not change their respective functions as a thickener and yields a predictable result in thickening a slurry.
	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Li, Tagge, and Stav as applied to claim 1 above, and further in view of Chemstar.
	Regarding claim 13, although Li, Tagge, and Stav are not specific as to the starch thickener has the molecular formula (C2H4O3)x · (Na)x, where X is the number of repeating units and is from about 1,800 to about 18,000, this feature would have been obvious in view of Chemstar.
	Chemstar describes products, e.g. GlucoSol 1148, which are thickeners used in compositions for construction applications advantageous for their cold water solubility and cost relative to more expensive synthetic or cellulose polymers (e.g. ¶¶ 1 – 3).
	Li states thickeners soluble in cold water may be used because it allows for rapid viscosity increase (e.g. ¶¶ [0102], [0105], [0106], [0114], [0115]).  Li’s composite gypsum board pertains to construction panels (e.g. ¶ [0002]).
	Therefore, in view of the suitable properties for Li’s purposes, it would have been obvious to employ, e.g., GlucoSol 1148 as Chemstar suggests.  The examiner observes ¶ [0035] of the instant specification identifies GlucoSol 1148 as a suitable example of the starch thickener with the molecular formula.	
	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Li, Tagge, and Stav as applied to claim 19 above, and further in view of Sang, as evidenced by Lu.
	Regarding claim 20, although Li, Tagge, and Stav are not specific as to the enhancing additive comprising at least one uncooked starch having a peak viscosity of from about 100 Brabender Units to about 900 Brabender Units when the viscosity is measured by putting the starch in a slurry with water at a starch concentration of 15% solids, and using a Viscograph-E instrument set at 75 rpm and 700 cmg, where the starch is heated from 25 °C to 95 °C at a rate of 3 °C/minute, the slurry is held at 95 °C for ten minutes, and the starch is cooled to 50 °C at a rate of -3 °C/minute, this feature would have been obvious in view of Sang.
	Sang discloses a commercial starch composition, namely Clinton 260 (e.g. ¶ [0021]), is an example of a starch composition useful for its efficiency at providing strength improvements in gypsum boards (e.g. ¶ [0016]) and reducing water addition requirements to maintain proper fluidity and viscosity and subsequent drying ease (e.g. ¶ [0020]).
	Lu states the Clinton 260 starch composition is an uncooked starch having a peak viscosity of 451 Brabender Units when the viscosity is measured by putting the starch in a slurry with water at a starch concentration of 15% solids, and using a Viscograph-E instrument set at 75 rpm and 700 cmg, where the starch is heated from 25 °C to 95 °C at a rate of 3 °C/minute, the slurry is held at 95 °C for ten minutes, and the starch is cooled to 50 °C at a rate of -3 °C/minute (e.g. Table 1; ¶¶ [0030], [0031], [0040], [0095], [0103], [0121], [0136], [0150], [0154], [0159], [0177], [0183]).
	In view of the advantages Sang describes of Clinton 260 relating to fluidity and viscosity, one of ordinary skill in the art would have understood the properties thereof Lu describes affords the aforesaid advantages.
	Therefore, it would have been obvious to provide the uncooked starch having a peak viscosity of 451 Brabender Units when the viscosity is measured by putting the starch in a slurry with water at a starch concentration of 15% solids, and using a Viscograph-E instrument set at 75 rpm and 700 cmg, where the starch is heated from 25 °C to 95 °C at a rate of 3 °C/minute, the slurry is held at 95 °C for ten minutes, and the starch is cooled to 50 °C at a rate of -3 °C/minute Sang discloses, as evidenced by Lu, as the enhancing additive in order to efficiently provide desirable strength and reduce the water needed to be added, thereby improving drying efficiency.
	Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Li, Tagge, and Stav as applied to claim 1 above, and further in view of Wolbers.
	Regarding claim 21, although Li, Tagge, and Stav are not explicit as to the degree of substitution (DS) being at least about 0.7, this feature would have been obvious in view of Wolbers.
	Wolbers discloses substituted starch thickeners having a degree of substitution ranges from 0.01 to 5, wherein the substituted starches impart high initial strengths to mineral building material compositions, including those based on CaSO4 (e.g. ¶¶ [0010] – [0040]).
	While Wolbers is not explicit as to the substituted starch being an uncooked starch, Wolbers discloses the starch for modification with substitution groups may be any starch (e.g. ¶ [0018]).  Accordingly, there is a suggestion for further defining features of the starches Li discloses.
	Li’s concentrated layer is based on stucco and sets into gypsum, which are known forms of CaSO4 (e.g. ¶¶ [0002], [0003], [0042]).  Furthermore, Li provides substituted uncooked starch as a strength enhancer (e.g. ¶¶ [0025], [0027], [0100], [0101]) and appreciates excellent green strength prior to setting of the layers (e.g. ¶¶ [0060], [0061]).  Accordingly, Wolbers’ substitution disclosures are applicable to Li’s concentrated layer.
	Therefore, it would have been obvious to modify the concentrated layer Li and Tagge disclose such that the substituted uncooked starch thickener has a degree of substitution (DS) of 0.01 to 5 as Wolbers suggests, the motivation being to provide high initial/green strength to the composite gypsum board during manufacture.
	Regarding claim 22, although Li, Tagge, and Stav are not explicit as to a substituted uncooked starch thickener being cold water-soluble, this feature would have been obvious in view of Wolbers.
	Wolbers discloses substituted starch thickeners which are cold water soluble, wherein the substituted starches impart high initial strengths to mineral building material compositions, including those based on CaSO4 (as evidenced by a viscosity measured at room temperature of an aqueous solution of the starch: e.g. ¶¶ [0010] – [0040]).
	Wolbers discloses the substituted starch thickeners exhibit a viscosity of 100 to 6000 mPa·s, i.e. 100 to 6000 cP, when loaded to 5% starch by weight in aqueous solution and measured in a Brookfield viscometer at 100 rpm (e.g. ¶ [0033]).  Li discloses viscosities of 60 cP to 160 cP at 10% starch by weight in aqueous solution and measured in a Brookfield viscometer at 30 rpm are useful for their ability to be readily incorporated in a slurry (e.g. ¶¶ [0100] – [0120]).  As a thickener, one of ordinary skill in the art would have understood higher weight percent of starch increases the viscosity as does the rotation speeds, all other things being the same.  Accordingly, one of ordinary skill in the art would have considered Wolbers’ viscosity to be comparable with Li’s viscosity.
	Therefore, it would have been obvious to use a cold water-soluble substituted uncooked starch thickener as Wolbers suggests in order to provide high initial/green strength to the composite gypsum board during manufacture while being within suitable incorporation parameters.

Response to Arguments
Applicant’s arguments, see p. 7, filed 7 March 2022, with respect to the rejection of claim 19 under 35 U.S.C. 112 have been fully considered and are persuasive.  Therefore, this rejection has been withdrawn.	Applicant’s arguments, see pp. 7 – 9, filed 7 March 2022, with respect to the rejections of claims 1 – 20 under 35 U.S.C. 102 and/or 103 have been fully considered and are persuasive.  Therefore, these rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tagge as a new secondary reference.
	Tagge identifies water soluble celluloses useful for Li’s purposes.  Contrary to Applicant’s assertions, the examiner finds Li also discloses substituted uncooked starch thickeners.
	Wolbers is cited to address new claims 21 and 22.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783